In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00212-CR
     ___________________________

         Ex parte Michael Mallett


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
  Trial Court No. c-2-W012049-0249382-C


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

      Michael Mallett, an inmate appearing pro se, filed an “appeal” requesting that

we review the trial court’s November 2021 order dismissing his Article 11.07 writ of

habeas corpus. Mallett seeks to challenge his 1985 conviction for the felony of

aggravated sexual assault of a child, which we affirmed in 1986 after Mallett’s direct

appeal and for which mandate issued in 1988.

      Article 11.07 of the code of criminal procedure provides the exclusive post-

conviction remedy after final felony convictions in Texas. Olivo v. State, 918 S.W.2d

519, 525 n.8 (Tex. Crim. App. 1996); see Tex. Code Crim. Proc. Ann. art. 11.07. It is

well-settled that intermediate courts of appeals have no jurisdiction to consider

matters related to post-conviction writs of habeas corpus under article 11.07. In re

McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, no pet.) (“Article

11.07 contains no role for the courts of appeals; the only courts referred to are the

convicting court and the Court of Criminal Appeals.”).

      Accordingly, we dismiss Mallett’s appeal for want of jurisdiction.


                                                     /s/ Brian Walker

                                                     Brian Walker
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 21, 2022


                                          2